                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,             )
                                      )
                  Plaintiff,          )                 8:13CR73
                                      )
            v.                        )
                                      )
BRYAN HOWARD,                         )                  ORDER
                                      )
                  Defendant.          )
                                      )


       IT IS ORDERED that Defendant’s motion for a new attorney (filing no. 194)
is denied.

      DATED this 28th day of August, 2019.

                                    BY THE COURT:

                                    s/ Richard G. Kopf
                                    Senior United States District Judge
